DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2021 has been entered.
Response to Amendment
Acknowledgement is made to the amendment received 11/9/2020. 
Claims 1, 13, and 20 have been amended. Claim 2 have been cancelled. Claim 30 has been added. Claims 1, 3-30 are pending and addressed below. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Shores (U.S. PGPub. No. 20080082095).
Regarding claim 13, Shores teaches:
An electrosurgical wave generator for performing electrically driven medical procedures, (Para. 0030; waves produced by generator)
the wave generator comprising: a control unit that is configured to generate and control output signals to at least one surgical electrode for performing surgical procedures; (Para. 0032, 0040)
 and a pulse-width-modulation controller, (Para. 0103)
the pulse width modulation controller being configured to drive the output signals within each of a cutting mode, a bipolar mode, and a coagulation mode, wherein, in the bipolar mode, (Para. 0032, 0100, 0103-0104; by adjusting the switch control signal, the user can control the energy of the signal, thus limiting the amount of energy and power for the selected mode; bipolar instrument is within a bipolar mode)
the pulse-width-modulation controller is configured to drive an output signal during a first phase and during a second phase, (Para. 0104; Fig. 17, portion 204 read as first phase, portion 208 read as second phase)
the output signal having a constant current only during the first phase, (Para. 0104; Fig. 17, portion 204)
and the output signal having a constant power only during the second phase, (Para. 0104; Fig. 17, portion 208)
the first phase comprising an initial impedance range and an initial time period during which tissue impedance increases within the initial impedance range, (Para. 0104, 0106; Fig. 17, load range 206; low impedance/resistance load increases over the x axis; initial period read as when the tissue is at a low impedance range 206)
the second phase comprising a higher impedance range and a subsequent time period during which tissue impedance increases within the higher impedance range, (Para. 0107; Fig. 17, middle load range 210 or tissue impedance/resistance is larger than low load range 206; subsequent time period read as when tissue is at middle load range 210)
the pulse-width-modulation controller being configured to transition the output signal from the constant current to the constant power between the first and second phases when the tissue impedance increases from the initial impedance range of the first phase to the higher impedance range of the second phase. (Para. 0106-0107; Fig. 17, low load range 206, middle load range 210, portion 204, portion 208).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goble (U.S. Patent No. 6843789).
Regarding claim 1, Goble teaches:
An electrosurgical wave generator for performing electrically driven medical procedures, (Col. 17, line 64-Col. 18, line 4)
the electrosurgical wave generator comprising: a control unit that is configured to generate and control output signals to at least one surgical electrode that includes a working surface that is configured to cut through patient tissue; (Col. 18, lines 9-15; Col. 18, lines 41-43; BiCOAG Cutting Forceps allows the user to coagulate and cut tissue)
and a pulse-width-modulation controller, (Col. 18, lines 41-43)
the pulse width modulation controller being configured to drive the output signals in each of a coagulation mode and a cutting mode, wherein: (Col. 1, lines 19-23; Col. 15, lines 31-33; Col. 18, lines 41-43; the use of BiCOAG Cutting Forceps allows the user to both coagulate and cut and the controller allows pulse-width adjustment)
…the pulse width modulation controller is configured to vary duty cycles of the output signal based upon an impedance detected from the patient tissue…while maintaining a constant voltage peak level. (Col. 13, line 65-Col. 14, line 9)
Although Goble does not explicitly disclose using the pulse width modulation controller in a coagulation mode and a cutting mode, Goble discloses using BiCOAG Cutting Forceps with the system (Col. 13, lines 10-15, Col. 15, lines 31-33). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to recognize that the pulse modulation controller would be capable of driving output signals (by using RF current effects taught by Goble) and vary duty cycles based on patient tissue impedance while maintaining a constant voltage peak level in both coagulation and cutting modes, since it has been established that using RF current in cutting and coagulation modes have been known for many years (Col. 1, lines 19-23).
Regarding claim 3, Goble teaches:
The wave generator as recited in claim 1, (described above) 
wherein the pulse-width-modulation controller is configured to increase a duty cycle associated with the output signals upon detection of a relatively higher impedance tissue. (Col. 19, lines 57-61, Col. 19, 67-Col. 20, line 3; load impedance decreases with a decrease in thickness of tissue, thus load impedance will increase with increased thickness, requiring larger duty cycles)
Regarding claim 4, Goble teaches:
The wave generator as recited in claim 1, (described above) 
wherein the pulse-width-modulation controller is configured to decrease a duty cycle associated with the output signals upon detection of a relatively lower impedance tissue. 
Regarding claim 9, Goble teaches:
The wave generator as recited in claim 1, (described above) 
wherein an outer shell or case of the wave generator comprises an integrated return electrode. (Col. 1, lines 39-45; read as broadly as claimed, the tip of device is interpreted as the outer case, since the electrode would need to contact with the tissue on the outside of the device);

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goble, as applied to claim 1, in view of Bommannan (U.S. Patent No. 6520185).
Regarding claim 5, Goble teaches:
The wave generator as recited in claim 1, (described above)
Goble does not explicitly disclose a battery.
In related electrosurgical generator art, Bommannan teaches:
further comprising a battery incorporated therein, the output signals being generated solely from a voltage produced by the battery. (Bommannan, Col. 2, lines 26-32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Goble to incorporate a battery in order to wirelessly provide energy to the electrodes, thus improving the device’s ease of use. 

Claims 6 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goble, as applied to claim 1, in view of Aramayo (U.S. Patent No. 8500727).
Regarding claim 6, Goble teaches the wave generator as recited in claim 1 (described above). Goble does not explicitly disclose a working surface thickness.
In the same field of endeavor, Aramayo teaches wherein the output signals are tailored for use with a surgical electrode that has a working surface with a thickness of between about 0.0254 mm and about 0.127 mm (output signals from the wave generator tailored for use with a sharpened electrosurgical blade are used in an electrosurgical procedure, Col. 2, Lines 21-24, specifically an electrode blade with an electrode tip having a working width between 0.0254mm-0.127mm, Col. 11, lines 59-67). 
	Therefore, it would have been obvious to one of ordinary skill in the art to have modified Goble based on the teachings of Aramayo to incorporate a working surface thickness with a sharpened edge in order to reduce the amount of undesirable tissue damage around the incision site by providing a concentrated electrode filed at the tip. This rapidly increases the tissue temperature and cutting minimizes the length of time that current is applied to tissue, thus reducing the amount of heat dissipated to the tissue around the incision. 
Regarding claims 10-12, the Goble/Aramayo combination teaches the wave generator as recited in claim 1 (described above), wherein the output signals are tailored for use with a surgical electrode that has a limited thickness or mass and at least one sharpened edge (Aramayo, Col. 3, lines 4-8; Fig. 3, 3A, and 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Goble based on the teachings of Aramayo to incorporate a limited mass or thickness in order to minimize the latent heat build-up in the electrode during a procedure to limit tissue damage around the incision site. Although Aramayo does not explicitly disclose a cross-sectional area-to-number of longitudinal cutting edges rations less than or equal to re Aller, 105 USPQ 223, 235, see MPEP 2144.05 (II)(A)].

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goble, as applied to claim 1, in view of Keller (U.S. PGPub. No. 20110112530).
Regarding claim 7, Goble teaches the wave generator as recited in claim 1 (described above), but does not explicitly disclose a wireless transceiver to receive or transmit data. 
In related tissue treatment art, Keller teaches a wireless transceiver configured for transmitting or receiving data (electrosurgical system 30 can include a wireless transmission circuit or transmitting information to a display, computer, or server (Para. 0093). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Goble based on the teachings of Keller to incorporate wireless communication to transmit data in order to create a lighter handpiece and provide a larger display, thus allowing a user to visualize information regarding the electrosurgical system, such as number of uses, battery voltage, status of device and warnings. This improves the ease of use and safety for a patient (Keller, Para. 0092-0093). 
Regarding claim 8, the Goble/Keller combination teaches the wave generator as recited in claim 7 (described above), wherein the data includes one or more of software updates for the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Goble based on the teachings of Keller to incorporate wireless communication to transmit data in order to create a lighter handpiece and provide a larger display, thus allowing a user to visualize information regarding the electrosurgical system, such as number of uses, battery voltage, status of device and warnings. This improves the ease of use and safety for a patient (Keller, Para. 0092-0093).

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shores, as applied to claim 1, in view of Andrews (U.S. Patent 4024467).
Regarding claim 14, Shores teaches the wave generator as recited in claim 13, (described above) and a bipolar configuration (Shores, Para. 0032). Shores further teaches a duty cycle controller, but does not explicitly disclose the pulse-width controller driving output signal at constant 50% duty cycles.
In related pulse control art, Andrews teaches delivering constant duty cycles in a cutting mode (Col. 3, lines 52-58). Examiner notes that for a bipolar blend and bipolar mode, an appropriate duty cycle is between 25%-75%, as evidenced by Keppel (U.S. Patent No. 7255694) (Col. 1, lines 46-48).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Shores based on the teachings of Andrews to incorporate delivering constant duty cycles in order to maintain maximum average power under all cutting conditions or provide consistent hemostasis when desired (Col. 3, lines 58-63).
Regarding claim 15, Shores teaches:
The wave generator as recited in claim 13, (described above)
In related pulse control art, Andrews teaches delivering the lowest possible duty cycle via a potentiometer during coagulation (Col. 5, lines 6-12). Although Andrews does not explicitly disclose delivering a constant duty cycle, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Shores based on the teachings of Andrews to incorporate a constant duty cycle while functioning within the coagulation mode in order to reduce unwanted cutting at the treatment location (Andrews, Col. 5, lines 12-14).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shores in view of Rexroth (U.S. Patent No. 4473075).
Regarding claim 16, Shores teaches the wave generator as recited in claim 13 (described above). Shores discuses the use of an output transformer (Para. 0033), however, does not explicitly disclose a planar transformer. 
In the same field of endeavor, Rexroth teaches an electrosurgical generator with a transformer comprising multiple taps for different respective modes (Col. 16, lines 26-39; Fig. 14, transformer 5801 has multiple taps for bipolar and monopolar output modes). 
Electrosurgical generators are well known in the art, as well as the circuity used in them, to output electrosurgical energy to produce a variety of surgical effects in both monopolar and bipolar modes and switching between those modes and functions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Shores based on the teachings of Rexroth by merely combining known elements to produce the predictable result of selectively outputting energy in a monopolar or bipolar mode. 

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shores in view of Bommannan (U.S. Patent No. 6520185).
Regarding claim 17, Shores teaches: 
The wave generator as recited in claim 13 (described above)
Shores does not explicitly disclose detecting an impedance at a surgical electrode to determine if the procedure is complete and deactivating the bipolar mode. 
In related bipolar electrosurgical art, Bommannan teaches:
wherein, in the bipolar mode, the wave generator is configured to detect an impedance at the at least one surgical electrode to determine whether a procedure is complete, (Bommannan, Col. 7, lines 7-22)
 and wherein, when the wave generator detects that a procedure is complete, the wave generator is configured to deactivate the bipolar mode or provide an indication that the procedure is complete. (Bommannan, Col. 7, lines 7-22; turning off the generator deactivates any mode/power)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Shores based on the teachings of Bommannan to incorporate measuring detecting an impedance and deactivating the device when the procedure is complete in order to determine when treatment is complete and avoid treating untargeted tissue. 
Regarding claim 18, the Shores/Bommannan combination teaches: 
The wave generator as recited in claim 13 (described above)
wherein the control unit is configured to automatically generate and control the output signals in one or more of the cutting 4mode, the bipolar mode, and the coagulation mode 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Shores based on the teachings of Bommannan to incorporate a automatically control the output at the end of a procedure in order to prevent treating non-target tissue.
Regarding claim 19, the Shores/Bommannan combination teaches: 
The wave generator as recited in claim 18 (described above)
wherein the control unit allows for selective adjustment of one or more settings of the wave generator in order to adjust the output signals. (Shores, Para. 0046)

Claims 20-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Keller (U.S. PGPub. No. 20110112530).
Regarding claim 20, Keller teaches:
A portable, battery powered electrosurgical wave generator for performing electrically driven medical procedures, the wave generator comprising: (Para. 0053, 0057)
a housing having length, width, and height dimensions and a total volume that are limited to enable the wave generator to be carried and used in a non-operating room type setting (Para. 0053-0054; return pad shape read as housing, which can have any shape, including a length, width and height; “to be carried” language read as configured to language);
a control unit disposed within the housing and being configured to generate and control output signals to at least one surgical electrode for performing surgical procedures in each of a cutting mode, coagulation mode, and a bipolar mode (Para. 0053, 0055-0056, 
the control unit using a single circuit structure to generate the output signals for the cutting, coagulation, and bipolar modes (Para. 0056; controller 48 uses a single microcontroller or control circuit to control the output from the generator 42)
a battery disposed within the housing, the output signals being generated solely from a voltage produced by the battery (Para. 0057, 0087; the generator 42 and controller 48 can be powered by a battery 52, these element can be incorporated into the return pad shape, interpreted as the housing)
and a return electrode having a working surface configured to be placed in contact with a patient during a surgical procedure to enable the safe flow of electrical energy from the patient to the wave generator via the return electrode, (Para. 0059, 0087; Fig. 4, return pad “R”; working surface read as the surface of the return pad in contact with the patient; configured to limitation read as functional language and given limited patentable weight)
Keller teaches the controller, battery and generator being incorporated with the return pad or strapped to a patient (Para. 0087). As stated above, the shape of the electrode pad is read as the housing. Thus, when the controller, battery and generator are incorporated into the return pad, one of ordinary skill in the art would recognize that they would take the return pad’s shape. However, Keller does not explicitly disclose the working surface of the return electrode forming or covering a portion of the outer surface of the housing (read as return pad shape). The Examiner takes the position that the return electrode’s working surface would have to be placed in contact with the patient on the outside of a pad or housing in order to appropriately direct 
Regarding claims 21 and 22, Keller discloses a portable electrosurgical generator, but fails to specifically disclose the housing having a total volume of between about 50 cubic inches and about 750 cubic inches, a total volume of about 60 cubic inches, about 100 cubic inches, about 120 cubic inches, or about 150 cubic inches.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the portable electrosurgical device disclosed by Keller to have a housing with a total volume of about 50 cubic inches to about 750 cubic inches or about 60 cubic inches, about 100 cubic inches, about 120 cubic inches, or about 150 cubic inches since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum workable ranges involves only routine skill in the art [In re Alter, 105 USPQ 233, 235; see MPEP 2144.05 (ll)(A)] and where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device [Gardner v. TEC SysL, Inc., 220 USPQ 777; see MPEP 2144.04 (IV)(A)J.
Regarding claims 23 and 24, Keller discloses a portable electrosurgical generator, but fails to specifically disclose the wave generator has a total weight of between about 1 pound and about 6 pounds, or a total weight of about 2 pounds, about 3.5 pounds, about 5 pounds, about 7 pounds, or about 10 pounds.
[In reAller, 105 USPQ 233, 235; see MPEP 2144.05 (Il)(A)] and where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device [Gardner v. TEC SysL, Inc., 220 USPQ 777; see MPEP 2144.04 (IV)(A)].
Regarding claim 25, Keller teaches:
a wireless transceiver configured for transmitting or receiving data (Para. 0093; electrosurgical system 30 can include a wireless transmission circuit for transmitting information to a display, computer, or server).
Regarding claim 27, Keller discloses:
the housing comprises one or more attachment points configured to receive a strap or belt to enable the wave generator to be carried or worn by a user (Para. 0086; battery 52, controller 48, and generator 42 can be mounted on a belt or harness to be worn by the user).

Claim 26  rejected under 35 U.S.C. 103 as being unpatentable over Keller in view of Ellman et al. (U.S. Patent No. 6,238,388).
Regarding claim 26, Keller discloses the invention as recited in claim 10, but fails to disclose an output wattage of the wave generator is limited to about 49 watts or less.
However, in the same field of endeavor, Ellman teaches:
a low-power, low-voltage electrosugical apparatus having a maximum output wattage of 50 watts (Col. 6, lines 50-53).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the output wattage of the generator disclosed by Keller to be about 50 watts or less as taught by Ellman. Doing so would supply signals to an electrosurgical instrument to treat tissue by cutting or coagulating in a safe, energy efficient and low cost manner (Ellman, Col. 1, lines 21 -27). Although Ellman does not specifically teach 49 watts or less, it would have been obvious to use a range of 49 watts or less rather than a range of 50 watts to 5 watts as taught by Ellman, since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties [Titanium Metals Corp. of America v. Banner, 227 USPQ 773, 773, see MPEP 2144.05 (I)].

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Keller in view of Hill (U.S. Patent No. 5,464,428).
Regarding claim 28, Keller discloses a portable electrosurgical generator for use outside of a clinical setting such as in the field by first responders and the military (Para. 0053), but fails to disclose the housing comprises or is formed of weather resistant materials.
However, in the same field of endeavor, Hill teaches:
the housing comprises or is formed of weather resistant materials (Col. 4, lines 25-48; Fig. 1; environmentally protected medical electronic instrument with a housing formed of a container 12 and lid 20, where the container is made to be watertight).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the portable electrosurgical generator disclosed by Keller to include an environmentally protected housing as taught by Hill. Doing so would protect the electronic medical device from damage from water, mud, or snow when used outside such as in an emergency situation (Hill, Col. 5, lines 2-10).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Keller, in view of Weston et al. (WO 2007/076413), hereinafter Weston.
Regarding claim 29, Keller discloses the invention as recited in claim 20, but fails to disclose the housing comprises, is formed of, or coated with antibacterial or antimicrobial materials.
However, in the same field of endeavor, Weston teaches:
the housing comprises, is formed of, or coated with antibacterial or antimicrobial materials (Para. 0017, 0026; a medical equipment article will be composed of a polymeric material having disposed therein an antimicrobial agent, where the medical equipment article can include medical equipment housing)
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the portable electrosurgical generator disclosed by Keller to include an anti-microbial housing as taught by Weston. Doing so would decrease the risk of infection and chain of transmission between patients, the environment, and others in contact with medical equipment, .

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Goble, with respect to claim 1, in view of Hamel (U.S. PGPub. No. 20070167941).
Regarding claim 30, Goble teaches:
The wave generator as recited in claim 1, (described above) 
Goble does not explicitly disclose a constant power output maintained in the coagulation mode while the voltage is able to fluctuate. 
In related wave generator art, Hamel teaches:
wherein, in the coagulation mode, a constant power output is maintained and a voltage level is able to fluctuate. (Para. 0030; voltage level is regulated to maintain power level)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Goble based on the teachings of Hamel to incorporate a coagulation mode with constant power and fluctuating voltage in order to actively control the energy delivered to the treatment site. 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 13, see pages 9-11 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant’s arguments, see page 11-13, filed 11/9/2020, with respect to the rejection(s) of claim(s) 20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the Keller.
On page 12, Applicant argues that Keller’s Para. 0087 does not disclose the working surface of the return electrode forming or covering a portion of the outer surface of the housing. However, the Examine respectfully disagrees. As described above, the rejection has been modified and the return pad shape is now read as the housing. Thus, when Keller discloses the controller, battery and generator being incorporated with the return pad, the elements take the shape of the return pad. Further, the Examiner has interpreted the working surface of the return electrode to be the surface of the electrode pad in contact with the skin. One of ordinary skill in the art would recognize that the return pad would have to be in contact with the skin in order to effectively perform the procedure. Thus, because the working surface is part of the return pad and must be on an external shape, the working surface form an outer surface of the housing (return pad shape). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662.  The examiner can normally be reached on M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        
/A.E.R./Examiner, Art Unit 3794